Citation Nr: 0726687	
Decision Date: 08/24/07    Archive Date: 08/29/07

DOCKET NO.  04-31 772	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUE

Entitlement to an initial compensable evaluation for 
bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans






INTRODUCTION

The veteran served on active duty from July 1975 to July 
2003.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from the Department of Veterans Affairs (VA) 
Medical and Regional Office Center in Wichita, Kansas (RO).


FINDING OF FACT

Since the initial grant of service connection, the veteran's 
bilateral hearing loss has been manifested by Level IV 
hearing acuity in the right ear, and Level II hearing acuity 
in the left ear.


CONCLUSION OF LAW

The criteria for an initial compensable evaluation for 
bilateral hearing loss have not been met. 38 U.S.C.A. §§ 
1155, 5107 (West 2002); 38 C.F.R. §§ 4.85, 4.86, Diagnostic 
Code 6100 (2006).  


REASONS AND BASES FOR FINDING AND CONCLUSION

VA has certain notice and assistance requirements.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326 (2006).  Upon receipt of a substantially complete 
application for benefits, VA must notify the veteran of what 
information or evidence is needed in order to substantiate 
the claim, and it must assist the veteran by making 
reasonable efforts to obtain the evidence needed.  
38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159(b); see 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

Prior to the initial adjudication of the veteran's claim, the 
RO's letter dated in October 2003 advised the veteran of the 
foregoing elements of the notice requirements.  Although 
notice was not provided to the veteran prior to the initial 
adjudication of his claim informing him that a disability 
rating and an effective date would be assigned should the 
claim of service connection be granted, the Board finds that 
the veteran has not been prejudiced.  "In cases where 
service connection has been granted and an initial disability 
rating and effective date have been assigned, the typical 
service-connection claim has been more than substantiated-it 
has been proven, thereby rendering section 5103(a) notice no 
longer required because the purpose that the notice is 
intended to serve has been fulfilled."  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473, 491 (2006).  Further, the 
purpose behind the notice requirement has been satisfied 
because the veteran has been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claim, to include the opportunity to present pertinent 
evidence.  Thus, the Board finds that the content 
requirements of the notice VA is to provide have been met.  
See Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004). 

The duty to assist the veteran has also been satisfied in 
this case.  The RO has obtained the veteran's service medical 
records and his identified post service treatment records.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In addition, all 
necessary VA medical examinations have been conducted.  
Finally, there is no indication in the record that additional 
evidence relevant to the issue being decided herein is 
available and not part of the record.  See Pelegrini, 18 Vet. 
App. at 112.  
As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 
537 (2006); see also Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities 
(Schedule), to compensate reductions in earning capacity as a 
result of the specific disorder.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4 (2006).  In considering the severity of a 
disability, it is essential to trace the medical history of 
the veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2006).  
Consideration of the whole recorded history is necessary so 
that a rating may accurately reflect the elements of 
disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 
1 Vet. App. 282 (1991).  While the regulations require review 
of the recorded history of a disability by the adjudicator to 
ensure a more accurate evaluation, the regulations do not 
give past medical reports precedence over the current medical 
findings.  Where an increase in the disability rating is at 
issue, the present level of the veteran's disability is the 
primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  However, since the veteran appealed the initial 
rating assigned in this matter, the entire body of evidence 
is for equal consideration.  Consistent with the facts found, 
the rating assigned may be higher or lower for segments of 
the time under review on appeal, i.e., the ratings may be 
"staged."  Fenderson v. West, 12 Vet. App. 119 (1999).

Service connection was granted for bilateral hearing loss by 
a rating decision dated in February 2004 and a noncompensable 
evaluation under the provisions of 38 C.F.R. § 4.85 was 
assigned, effective August 1, 2003.  A December 2003 VA 
audiological examination found the average pure tone 
threshold at 1,000, 2,000, 3,000, and 4,000 hertz was 43 
decibels in the right ear, and 46 decibels in the left ear.  
Speech recognition was 72 percent in the right ear, and 84 
percent in the left ear. 

Evaluations of bilateral defective hearing range from 
noncompensable to 100 percent based on organic impairment of 
hearing acuity as measured by the results of 
controlled speech discrimination tests together with the 
average hearing threshold as measured by puretone audiometric 
tests.  To evaluate the degree of disability of bilateral 
service-connected defective hearing, the Schedule establishes 
eleven levels of impaired efficiency, numerically designated 
from level I to level XI.  See 38 C.F.R. § 4.85, Tables VI, 
VII (2006).

Here, the December 2003 VA examination showed Level IV 
hearing acuity in the right ear, and Level II hearing acuity 
in the left ear.  See 38 C.F.R. § 4.85, Table VI.  The 
assignment of a rating for hearing loss is achieved by a 
mechanical application of the Schedule to the numeric 
designations assigned after audiometric evaluations are 
rendered.  Lendenmann v. Principi, 3 Vet. App. 345, 349 
(1992).  With a numeric designation of IV for the right ear 
and II for the left ear, the point of intersection on Table 
VII requires assignment of a noncompensable rating under 
Diagnostic Code 6100.  

The rating criteria also provides for rating exceptional 
patterns of hearing impairment under Table VI or Table VIa 
where the puretone threshold is greater than 55 decibels at 
each of four specified frequencies (1000, 2000, 3000, and 
4000 Hertz), or if the puretone threshold is 30 decibels or 
less at 1000 Hertz and simultaneously 70 decibels or more at 
2000 Hertz.  See 38 C.F.R. § 4.86(a) (2006).  The puretone 
threshold averages in the December 2003 VA audiological 
examination do not satisfy the regulatory requirements of 38 
C.F.R. § 4.86, and therefore the rating criteria for a 
pattern of exceptional hearing impairment do not apply here.  

The presently assigned noncompensable disability evaluation 
accurately depicts the severity of the veteran's bilateral 
hearing loss as contemplated by the Schedule for 
the entirety of the rating period on appeal, and there is no 
basis for higher staged ratings.  See Fenderson, 12 Vet. App. 
at 119; see also Massey v. Brown, 7 Vet. App. 204, 208 (1994) 
(finding the Board may only consider the specific factors as 
are enumerated in the applicable rating criteria).  As the 
preponderance of the evidence is against the claim for a 
higher rating for service-connected bilateral hearing loss, 
the benefit of the doubt rule is not applicable, and the 
claim must be denied.  See 38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).



ORDER

An initial compensable evaluation for bilateral hearing loss 
is denied.


____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


